


110 HRES 758 IH: Urging Palestinian Authority President

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 758
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Blunt (for
			 himself and Ms. Berkley) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging Palestinian Authority President
		  Mahmoud Abbas, who is also Chairman of his Fatah party, to officially abrogate
		  the 10 articles in the Fatah Constitution that call for Israel’s destruction
		  and terrorism against Israel, oppose any political solution to the
		  Israeli-Palestinian conflict, and label Zionism as racism.
	
	
		Whereas on October 3, 2006, Palestinian Authority
			 President Mahmoud Abbas said, It is not required of Hamas, or of Fatah,
			 or of the Popular Front to recognize Israel.;
		Whereas on February 9, 2007, President Mahmoud Abbas
			 openly signed the Mecca Agreement with Hamas, a terrorist organization, which
			 does not recognize Israel and calls for confronting the
			 occupation of Israel;
		Whereas in May 2006, President Mahmoud Abbas endorsed the
			 Prisoner’s Plan, a document produced by jailed Palestinian
			 terrorists, that calls for continued terrorism against Israel, does not accept
			 Israel’s existence as a Jewish state, and abrogates Palestinian obligations
			 under the Declaration of Principles, signed at Washington, DC, on September 13,
			 1993, (commonly referred to as the Oslo Accords), and the 2003
			 Performance-Based Roadmap to a Permanent Two-State Solution to the
			 Israeli-Palestinian Conflict (commonly referred to as the Roadmap for
			 Peace);
		Whereas in 2007, there continue to exist 10 specific
			 articles in chapter 1 of the Fatah Constitution that call for Israel’s
			 destruction, calls for the armed struggle and the armed revolution against
			 Israel to continue, call for the prevention of Jewish immigration to Israel,
			 oppose any political solution to the Israeli-Palestinian conflict, and label
			 Zionism as racism; and
		Whereas the 10 articles in the Fatah Constitution opposing
			 Israel and Zionism are the following:
			(1)Article
			 (4): The Palestinian struggle is part and parcel of the world-wide struggle
			 against Zionism, colonialism and international imperialism.;
			(2)Article
			 (7): The Zionist Movement is racial, colonial and aggressive in ideology,
			 goals, organization and method.;
			(3)Article
			 (8): The Israeli existence in Palestine is a Zionist invasion with a colonial
			 expansive base, and it is a natural ally to colonialism and international
			 imperialism.;
			(4)Article
			 (12): Complete liberation of Palestine, and eradication of Zionist economic,
			 political, military and cultural existence.;
			(5)Article
			 (17): Armed public revolution is the inevitable method to liberating
			 Palestine.;
			(6)Article
			 (19): Armed struggle is a strategy and not a tactic, and the Palestinian Arab
			 People’s armed revolution is a decisive factor in the liberation fight and in
			 uprooting the Zionist existence, and this struggle will not cease unless the
			 Zionist state is demolished and Palestine is completely liberated.;
			(7)Article
			 (22): Opposing any political solution offered as an alternative to demolishing
			 the Zionist occupation in Palestine, as well as any project intended to
			 liquidate the Palestinian case or impose any international mandate on its
			 people.;
			(8)Article
			 (23): Maintaining relations with Arab countries . . . with the provision that
			 the armed struggle is not negatively affected.;
			(9)Article
			 (24): Maintaining relations with all liberal forces supporting our just
			 struggle in order to resist together Zionism and imperialism.; and
			(10)Article
			 (25): Convincing concerned countries in the world to prevent Jewish immigration
			 to Palestine as a method of solving the problem.: Now, therefore, be
			 it
			
	
		That the House of Representatives—
			(1)urges Palestinian Authority President
			 Mahmoud Abbas, who is also Chairman of his Fatah party, to officially abrogate
			 the 10 articles in the Fatah Constitution that call for Israel’s destruction
			 and terrorism against Israel, oppose any political solution to the
			 Israeli-Palestinian conflict, and label Zionism as racism; and
			(2)condemns the continuing existence of these
			 articles as part of the Fatah Constitution.
			
